March 13, 2001
Dear State Medicaid Director:
The purpose of this letter is to address continuing questions regarding the
implementation of the January 12, 2001, final rule on the Revision to Medicaid Upper
Payment Limit (UPL) Requirements.
There have been questions as to whether the effective date of the UPL
regulation has been delayed. The rule, in fact, became effective today, March 13, 2001.
All state plan amendments submitted on or after March 13, 2001, are immediately subject
to this rule, and therefore there is no transition period for such amendments. Any state
plan amendment that is submitted on or after March 13, 2001, including modifications to
existing state plans, that proposes to use federal funds under the Upper Payment
Limitation authority that does not conform with the new upper payment limitations will
be disapproved and Federal financial participation will not be available. Any federal
funds that a state draws down for a state plan amendment submitted after March 13 that is
pending federal review will be disallowed if the amendment does not meet the
requirements of the new rule.
While the new rule is an important step in limiting the practice of using
these funds to gain extra federal matching payments, the Administration remains
concerned about excessive payments that are not associated with the efficient delivery of
health care to Medicaid beneficiaries.
I hope this information provides the necessary clarification on this
issue.
Sincerely,
/s/
Penny R. Thompson
Acting Director
cc:
HCFA Regional Administrators
HCFA Associate Regional Administrators for Medicaid and State Operations
Lee Partridge, Director, Health Policy Unit - American Public Human Services
Association
Joy Wilson, Director, Health Committee - National Conference of State
Legislatures
Matt Salo, Director of Health Legislation - National Governors&#39;
Association
Brent Ewig - Association of State and Territorial Health Officials

